DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
This Office Action is in response to application filed on 12/03/2020, where claims 1-20 are currently pending.


Allowable Subject Matter
Claims 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the following 35 U.S.C. § 112(b) rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 7, 14, and 20, the US Patent Application Pub. No. 20180129950 (Kumar) teaches providing a recommendation on a location to store a content item based on characteristics determined by a machine-learning model, where the user interface is modified to provide indication of the recommended location to store said content item.  The US Patent Application Pub. No. 20190196932 (Adika) teaches adapting a user interface by identifying one or more behavior patterns that includes geographical location of a user.  The US Patent Application Pub. No. 20160173499 (Bianchi) teaches receiving a storage location recommendation for a file that includes a confidential attribute.  The US Patent Application Pub. No. 20050198153 (Keohane) teaches providing an attraction effect that moves an icon dragged by a user toward a suggested filing folder.  However, neither alone nor in combination each of the cited prior art teach rendering a line between the source object and a target storage location, where a display property of the line is in accordance to a confidence level in the context of suggesting a storage location for the source object as presented in claims 7, 14, and 20.  For the above reason(s), claims 7, 14, and 20 are allowable over the cited prior art.


Claim Objections
Claim 7 is objected to because of the following: the instant claim recites “wherein the line is weighted by thickness according to according to a confidence level”.  The phrase “according to” is recited twice.  It is suggested to remove one of the recitation to correct this typographical error.

Claims 8 and 15 are objected to because of the following: each of claims 8 and 15 recites, in the preamble, “for verifying data written to a tape”.  However, neither claim is directed to verifying data written to a tape nor recited any limitation with respect to verifying any data let alone data written to a tape.  As such, the recitation is unnecessary and does not hold any patentable weight.  It is suggested to remove such recitation in each of the claims 8 and 15.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-5, 7, 9-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2-4, 9-11, and 16-18 are rejected to because of the following:  each of claims 2-4, 9-11, and 16-18 recites “the determining a plurality of target storage location usage patterns”.  There is also a corresponding recitation of the same “plurality of target storage location usage patterns” in each of the independent claims 1, 8, and 15.  However, the instant claims do not recite an article to reference back to each of the earlier appeared elements nor any unique identifier(s) to distinguish them from the earlier appeared elements.  Therefore, it is unclear whether they are of the same or different elements.  As such, render the claims indefinite.

Claims 3, 10, and 17 are rejected to because of the following:  each of claims 3, 10, and 17 recites “a day of user input”.  There is also a corresponding recitation of the same “user input” in each of the independent claims 1, 8, and 15.  However, the instant claims do not recite an article to reference back to each of the earlier appeared elements nor any unique identifier(s) to distinguish them from the earlier appeared elements.  Therefore, it is unclear whether they are of the same or different elements.  As such, render the claims indefinite.

Claims 5, 12, and 19 are rejected to because of the following:  each of claims 5, 12, and 19 recites “wherein the predicting by a machine learning model”.  There is also a corresponding recitation of the same “machine learning model” in each of the independent claims 1, 8, and 15.  However, the instant claims do not recite an article to reference back to each of the earlier appeared elements nor any unique identifier(s) to distinguish them from the earlier appeared elements.  Therefore, it is unclear whether they are of the same or different elements. 
Each of claims 5, 12, and 19 further recites “a predicted target storage location and”.  There is also a corresponding recitation of the same “predicted target storage location” in each of the independent claims 1, 8, and 15.  However, the instant claims do not recite an article to reference back to each of the earlier appeared elements nor any unique identifier(s) to distinguish them from the earlier appeared elements.  Therefore, it is unclear whether they are of the same or different elements.
Each of claims 5, 12, and 19 further recites “associated confidence value based on the determined attributes” and “predicting the predicted target storage location and associated confidence value based on the determined attributes”.  There is also a corresponding recitation of the same “associated confidence value” in each of the independent claims 1, 8, and 15.  However, the instant claims do not recite an article to reference back to each of the earlier appeared elements nor any unique identifier(s) to distinguish them from the earlier appeared elements.  Therefore, it is unclear whether they are of the same or different elements.
Each of claims 5, 12, and 19 further recites “wherein the source object includes a confidential data attribute and a target storage location”.  There is also a corresponding recitation of the same “target storage location” in each of the independent claims 1, 8, and 15.  However, the instant claims do not recite an article to reference back to each of the earlier appeared elements nor any unique identifier(s) to distinguish them from the earlier appeared elements.  Therefore, it is unclear whether they are of the same or different elements
 As such, for the above reasons, render the claims indefinite.

Claims 7, 14, and 20 are rejected to because of the following:  each of claims 7, 14, and 20 recites the element “a target storage location”.  There is also a corresponding recitation of the same “target storage location” in each of the independent claims 1, 8, and 15.  However, the instant claims do not recite an article to reference back to each of the earlier appeared elements nor any unique identifier(s) to distinguish them from the earlier appeared elements.  Therefore, it is unclear whether they are of the same or different elements.  As such, render the claims indefinite.

Claims 15-20 are rejected to because of the following:  independent claim 15 recites “stored on at least one of the one or more tangible storage media”.  The element “one or more tangible storage media” is preceded by the article “the”, which indicates a reference to an earlier appeared element of the same name.  However, there is no prior recitation of such element.  Therefore, it is unclear which element it is referencing.  As such, renders the claim indefinite.
Claims 16-20 are rejected to as having the same deficiencies as the claim they depend from.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Each of the independent claims 8 and 15 recites a “one or more computer-readable tangible storage medium” and “one or more tangible storage media” respectively.  The specification is silent with respect to disclosure defining the one or more computer-readable tangible storage medium and the one or more tangible storage media as to exclude transitory signal.  A person of ordinary skill in the art would understand a signal as both “tangible” and as capable of “storing or transmitting information”.  Compare Ex parte Cromer, App. No. 2009-012992 (BPAI, Jan. 12 2012) and Ex parte Podgurny, App. No. 2010-011806 (BPAI, Mar. 12 2012).  Therefore, under broadest reasonable interpretation, each of the one or more computer-readable tangible storage medium and the one or more tangible storage media encompasses a transitory signal per se upon which information is stored and/or transmitted, which is non-statutory subject matter.  See id.; In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) cited in MPEP § 2106; Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Applicant can amend the limitations to “one or more non-transitory computer-readable storage media” and “one or more non-transitory storage media” to overcome the rejection.
Claims 9-14 and 16-20 are rejected to as having the same deficiencies as the claims they depend from.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar, (US 20180129950 A1) (hereinafter Kumar).

Referring to claim 1, Kumar teaches a computer-implemented method for modifying a user interface, comprising: 
determining attributes of source object identified by a user in connection with a user input for storing the source object (“After the user selects an item and requests to move the content item…system 100 can determine characteristics of the content item 218”, ¶ [0050], fig. 2); 
determining attributes of one or more target storage locations (“the content storage system trains a plurality of classifiers for the plurality of storage locations based on the content items in each storage location”, ¶ [0018].  “online content management system 106 also determines characteristics of content items in the storage locations 202”, ¶ [0039], fig. 2); 
predicting a target storage location for storing the source object and a confidence value associated with the prediction, wherein a machine learning model predicts the predicted target storage location and associated confidence value based on the determined attributes of the source object (“the content storage system uses a machine-learning model to determine a recommendation to store the content item at one or more storage locations”, ¶ [0017].  “online content management system 106 can calculate a score for each storage location based on the trained classifiers”, ¶ [0055]); 
determining a plurality of target storage location usage patterns (“online content management system 106 trains the machine-learning model to determine a storage pattern that indicates how and where a user stores content items”, ¶ [0036]); and 
modifying the user interface based on the predicted target storage location (“in response to a request to move a content item from the temporary storage location to a new storage location, the content storage system provides a plurality of recommended storage locations by way of the user interface. In at least some examples, the user interface includes a first view that includes the content item and a second view that includes the recommended storage locations. As the user selects different content items, the recommended storage locations in the second view change according to the selected content item. Thus, the content storage system dynamically provides, within a user interface”, ¶ [0022]).  

Referring to claim 3, Kumar further teaches the computer-implemented method of claim 1, wherein the determining a plurality of target storage location usage patterns are determined for a user, and a time and a day of user input (“online content management system can train a machine-learning model to identify a storage pattern from previously stored content items in a plurality of storage locations corresponding to a user account of a user”, Abstract.  “the machine-learning model identifies storage conventions indicating how and where a user stores content items based on…when the user created/stored the content”, ¶ [0036].)

Referring to claim 4, Kumar further teaches the computer-implemented method of claim 1, wherein the determining a plurality of target storage location usage patterns of a user are determined for a group of users (“online content management system 106 also trains the machine-learning model to recognize storage patterns in connection with a plurality of user accounts”, ¶ [0062]).

Regarding claims 8, 10, and 11, these claims recite the computer system that performs the steps of the method of claims 1, 3, and 4 respectively; therefore, the same rationale of rejection is applicable. 

Regarding claims 15, 17, and 18, these claims recite the computer program product includes instructions when executed, performs the steps of the method of claims 1, 3, and 4 respectively; therefore, the same rationale of rejection is applicable. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to claims 1, 8, and 15 above, and in view of Adika et al., (US 20190196932 A1) (hereinafter Adika).

Referring to claim 2, Kumar teaches the computer-implemented method of claim 1, wherein the determining a plurality of target storage location usage patterns are determined for a user.  However, Kumar does not explicitly teach modifying the user interface by determining pattern for a user location.
Adika teaches modifying the user interface by determining pattern for a user location (“A computer implemented method of adapting an application according to user interaction comprising…collecting autonomously a plurality of action events describing a plurality of actions taken by a plurality of users…analyzing the action events to identify one or more behavioral patterns of at least some of the users…generating automatically one or more recommended adaptations for the application according to the behavioral pattern(s) to adapt a layout of the application”, Abstract.  “The analysis module 222 may identify one or more of the behavioral patterns with respect to one or more context characteristics of the user(s) 250, for example, a geographical location”, ¶ [0099]).
Kumar and Adika are analogous art to the claimed invention because they are concerning with modifying user interface based on determined patterns (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Kumar and Adika before them to modify the user interface that provides suggestions to content item storage location of Kumar to incorporate the function of adapting a layout of an application according to a geographical location of a user as taught by Adika.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Adika (Abstract, ¶ [0092]-[0109]), because the function of adapting a layout of an application according to a geographical location of a user does not depend on the user interface that provides suggestions to content item storage location.  That is the function of adapting a layout of an application according to a geographical location of a user performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to improve the user experience and to achieve a high success rate using the application to accomplish one or more goals as suggested by Adika (¶ [0004]).

Regarding claim 9, the instant claim recites the computer system that performs the steps of the method of claim 2; therefore, the same rationale of rejection is applicable. 

Regarding claim 16, the instant claim recites the computer program product includes instructions when executed, performs the steps of the method of claim 2; therefore, the same rationale of rejection is applicable. 


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to claims 1, 8, and 15 above, and in view of Bianchi et al., (US 20160173499 A1) (hereinafter Bianchi).

Referring to claim 5, Kumar further teaches the computer-implemented method of claim 1, wherein the predicting by a machine learning model a predicted target storage location and associated confidence value based on the determined attributes of the source object, further comprises: 
predicting the predicted target storage location and associated confidence value based on the determined attributes of the one or more target storage locations (“the content storage system uses a machine-learning model to determine a recommendation to store the content item at one or more storage locations”, ¶ [0017].  “the content storage system can train a classifier for a storage location by analyzing the content items in the storage location to determine one or more characteristics that the content items have in common”, ¶ [0018].  “online content management system 106 can calculate a score for each storage location based on the trained classifiers”, ¶ [0055]),
…a target storage location includes a non-confidential access attribute (“the machine-learning model identifies storage conventions indicating how and where a user stores content items based on, but not limited to, the type of content, the application that the user used to generate the content, names of content items, and when the user created/stored the content”, ¶ [0036]).
However, Kumar does not explicitly teach the source object includes a confidential data attribute.
Bianchi teaches the source object includes a confidential data attribute (“receive a storage-location recommendation based on (i) the type of data to be stored”, Abstract.  “when a user wants to store a new file, the storage system requests of the recommender sub-system a ranked list of trusted contacts for storing the new file for sending a specified type of file (such as top-secret, confidential, public, and personal)”, ¶ [0057].)
Kumar and Bianchi are analogous art to the claimed invention because they are concerning with interface for handling file storage (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Kumar and Bianchi before them to modify the user interface that provides suggestions to content item storage location of Kumar to incorporate the function of storing a file with a confidential attribute as taught by Bianchi.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Bianchi (Abstract, ¶ [0046]-[0057]), because the function of storing a file with a confidential attribute does not depend on the user interface that provides suggestions to content item storage location.  That is the function of storing a file with a confidential attribute performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to improve flexibility of the interface by allowing files of confidential and non-confidential types to be stored and used.

Regarding claim 12, the instant claim recites the computer system that performs the steps of the method of claim 5; therefore, the same rationale of rejection is applicable. 

Regarding claim 19, the instant claim recites the computer program product includes instructions when executed, performs the steps of the method of claim 5; therefore, the same rationale of rejection is applicable. 


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to claims 1 and 8 above, and in view of Keohane et al., (US 20050198153 A1) (hereinafter Keohane).

Referring to claim 6, Kumar teaches the computer-implemented method of claim 1, wherein modifying the user interface based on the predicted target storage location.  However, Kumar does not explicitly teach providing a gravity effect between the source object and the predicted target storage location.
Keohane teaches providing a gravity effect between the source object and the predicted target storage location (“At least one filing folder is suggested for filing a particular electronic message. The suggested filing folder is graphically distinguished from the remainder of the folders in the filing system, such that selection of a folder for filing an electronic message is facilitated”, Abstract.  “monitors whether a user selects to drag and drop file an electronic message, and if so, attracts the drag icon for the electronic message towards suggested folders”, ¶ [0050].)
Kumar and Keohane are analogous art to the claimed invention because they are concerning with modifying user interface to present suggested information (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Kumar and Keohane before them to modify the user interface that provides suggestions to content item storage location of Kumar to incorporate the function of providing attraction effect as taught by Keohane.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Keohane (Abstract, ¶ [0048]-[0054]), because the function of providing attraction effect does not depend on the user interface that provides suggestions to content item storage location.  That is the function of providing attraction effect performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to improve the user experience by reducing the distance that a user has to drag the item.

Regarding claim 13, the instant claim recites the computer system that performs the steps of the method of claim 6; therefore, the same rationale of rejection is applicable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20180067957 (Paterson) – discloses systems, methods, and computer program products to generate a plurality of suggested file locations using machine learning systems.
US 20220070328 (Thein) – discloses a system and a method for predicting a storage location for a file using a prediction model.
US 20170140285 (Dotan-Cohen) – discloses a method of using activity pattern to infer a user intent regarding a user interaction with a device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144